Order entered October 30, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-19-00858-CR

                    JOSHUA RYAN FLANAGIN, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 354th Judicial District Court
                             Hunt County, Texas
                       Trial Court Cause No. 32550CR

                                       ORDER

      We GRANT appellant’s motion to extend time to file his brief and ORDER

the amended brief filed as of the date of this order.



                                               /s/      CORY L. CARLYLE
                                                        JUSTICE